 Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 1 of 15


 1 JOHN S. BAKER (SBN 144073)
   NAVDEEP K. SINGH (SBN 284486)
 2 DORSEY & WHITNEY LLP
   600 Anton Boulevard, Suite 2000
 3 Costa Mesa, CA 92626
   Telephone: (714) 800-1400
 4 Facsimile: (714) 800-1499
   E-Mail: baker.john@dorsey.com
 5         singh.navdeep@dorsey.com

 6 Attorneys for Plaintiff
   Premier Valley Bank
 7
   SHELLEY G. BRYANT (SBN 222925)
 8 BRYANT WHITTEN, LLP
   8050 North Palm Avenue, Suite 210
 9 Fresno, CA 93711
   Telephone: (559) 494-4910
10 Facsimile: (559) 421-0369
   E-Mail: shelley@bwlaw.com
11
   Attorneys for Counter-Claimant
12 Hoa Nguyen

13
                           UNITED STATES DISTRICT COURT
14
                         EASTERN DISTRICT OF CALIFORNIA
15

16 PREMIER VALLEY BANK, a California        CASE NO. 1:20-CV-00900-NONE-EPG
   Corporation,
17                                          STIPULATED PROTECTIVE ORDER
                Plaintiff,
18
   v.
19
                                           Action Filed: June 26, 2020
20 HOA NGUYEN, an Individual, and DOES 1   Counterclaim Filed: December 17, 2020
   through 10, Inclusive,
21
                  Defendants.
22

23

24 ///

25 ///

26 ///
27

28

                                           1
                              STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
  Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 2 of 15


 1 1.         PURPOSES AND LIMITATIONS

 2            Disclosure and discovery activity in this action are likely to involve production of

 3 confidential, proprietary, technical or private information, comprising records of Premier Valley

 4 Bank (“PVB”) that implicate PVB’s trade secrets and business strategy including, confidential and

 5 sensitive information relating to the identity of its customers, the services they purchase, their

 6 financial information, account information, information regarding PVB’s prospective economic

 7 relationships and private medical and personnel information, that is not otherwise available to the

 8 public. Accordingly, PVB and Hoa Nguyen (“Nguyen”) (collectively the “Parties”) stipulate to

 9 and petition the Court to enter the following Stipulated Protective Order (“Order”). The Parties
10 believe that terms and conditions set forth below should be entered by a court order, as opposed to

11 a private agreement between or among the Parties, because the terms herein will pertain solely to

12 the production and use of discovery in this action, will set forth procedures by which the Parties

13 can expeditiously resolve confidentiality or privilege-related disputes before the Court, and will

14 govern potential discovery from third parties who would not otherwise be subject to a private

15 agreement. The Parties acknowledge that this Order does not confer blanket protections on all

16 disclosures or responses to discovery, and that the protection it affords from public disclosure and

17 use extends only to the limited information or items that are entitled to confidential treatment under

18 the applicable legal principles. The Parties further acknowledge, as set forth in Section 12.3 below,

19 that this Order does not entitle them to file confidential information under seal; General Local Rule

20 141 sets forth the procedures that must be followed and the standards that will be applied when a

21 Party seeks permission from the Court to file material under seal.

22

23 2.         DEFINITIONS

24            2.1       Challenging Party: a Party or Non-Party that challenges the designation of

25 information or items under this Order.

26            2.2       “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

27 information (regardless of how it is generated, stored or maintained) or tangible things comprising

28 PVB’s trade secret, business strategy and confidential and sensitive information relating to the

                                                    1
                                       STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
  Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 3 of 15


 1 identity of its customers (contact information, customer lists, bank account numbers, social security

 2 numbers, tax identification numbers), the services they purchase, their financial information and

 3 account information (customer preferences, customer plans, customer signature blocks, customer

 4 inquiries or strategies); information regarding PVB’s prospective economic relationships and

 5 proprietary technical or commercially sensitive information (internal PVB memoranda, emails, or

 6 other communications, pricing discount terms, profitability information, service or loan

 7 agreements, marketing plans, potential customers and leads and documents that reflect information

 8 about PVB employees); and private medical and personnel information, that is not otherwise

 9 available to the public. (See Dkt. No. 15, p. 3) (Preliminary Injunction Order recognizing
10 confidential nature of information at issue).

11            The Parties believe that terms and conditions set forth herein should be entered by a court

12 order, as opposed to a private agreement between or among the Parties, because the terms herein

13 will pertain solely to the production and use of discovery in this action, will set forth procedures by

14 which the Parties can expeditiously resolve confidentiality or privilege-related disputes before the

15 Court, and will govern potential discovery from third parties who would not otherwise be subject

16 to a private agreement.

17            2.3       Designating Party: a Party or Non-Party that designates information or items that it

18 produces in disclosures or in responses to discovery as “CONFIDENTIAL – ATTORNEYS’ EYES

19 ONLY.”

20            2.4       Disclosure or Discovery Material: all items or information, regardless of the

21 medium or manner in which it is generated, stored, or maintained (including, among other things,

22 testimony, transcripts, and tangible things), that are produced, made available for inspection, or

23 generated in disclosures or responses to discovery in this matter.

24            2.5       Expert: a person with specialized knowledge or experience in a matter pertinent to

25 the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

26 consultant in this action.
27            2.6       Non-Party: any natural person, partnership, corporation, association, or other legal

28 entity not named as a Party to this action.

                                                      2
                                         STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
  Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 4 of 15


 1            2.7       Counsel of Record: attorneys who are retained to represent or advise a party to this

 2 action and have appeared in this action on behalf of that party or are affiliated with a law firm which

 3 has appeared on behalf of that party, as well as their support staff.

 4            2.8       Party: any party to this action, including all of its officers, directors, employees,

 5 consultants, retained experts, and Counsel of Record (and their support staffs).

 6            2.9       Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 7 Material in this action.

 8            2.10      Professional Vendors: persons or entities that provide litigation support services

 9 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
10 storing, or retrieving data in any form or medium) and their employees and subcontractors.

11            2.11      Protected Material: any Disclosure or Discovery Material that is designated as

12 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

13            2.12      Receiving Party: a Party that receives Disclosure or Discovery Material from a

14 Producing Party.

15

16 3.         SCOPE

17            The protections conferred by this Order cover not only Protected Material (as defined

18 above), but also: (1) any information copied or extracted from Protected Material; (2) all copies,

19 excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations,

20 or presentations by Parties or their Counsel that reveal Protected Material.               However, the

21 protections conferred by this Order do not cover the following information: (a) any information

22 that is in the public domain at the time of disclosure to a Receiving Party or becomes part of the

23 public domain after its disclosure to a Receiving Party as a result of publication not involving a

24 violation of this Order, including becoming part of the public record through trial or otherwise; and

25 (b) any information known to the Receiving Party prior to the disclosure or obtained by the

26 Receiving Party after the disclosure from a source who obtained the information lawfully and is
27 under no obligation of confidentiality to the Designating Party. Any use of Protected Material at

28 trial shall be governed by a separate agreement or order.

                                                       3
                                          STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
  Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 5 of 15


 1 4.         DURATION

 2            Even after final disposition of this litigation, the confidentiality obligations imposed by this

 3 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 4 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

 5 and defenses in this action, with or without prejudice; and (2) final judgment after the completion

 6 and exhaustion of all appeals, re-hearings, remands, trials, or reviews of this action, including the

 7 time limits for filing any motions or applications for extension of time under applicable law.

 8

 9 5.         DESIGNATING PROTECTED MATERIAL

10            5.1       Exercise of Restraint and Care in Designating Material for Protection. Each Party

11 or Non-Party that designates information or items for protection under this Order must take care to

12 limit any such designation to specific material that qualifies under the appropriate standards. The

13 Designating Party must designate for protection only those parts of material, documents, items, or

14 oral or written communications that qualify – so that other portions of the material, documents,

15 items, or communications for which protection is not warranted are not swept unjustifiably within

16 the ambit of this Order.

17            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

18 to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

19 encumber or retard the case development process or to impose unnecessary expenses and burdens

20 on other parties) expose the Designating Party to sanctions. If it comes to a Designating Party’s

21 attention that information or items that it designated for protection do not qualify for protection,

22 the Designating Party must promptly notify all other Parties that it is withdrawing the mistaken

23 designation.

24            5.2       Manner and Timing of Designations. Except as otherwise provided in this Order, or

25 as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

26 under this Order must be clearly so designated before the material is disclosed or produced.
27            Designation in conformity with this Order requires:

28            (a) for information in documentary form (e.g., paper or electronic documents, but excluding


                                                      4
                                         STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
  Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 6 of 15


 1 transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

 2 legend “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains protected

 3 material. If only a portion or portions of the material on a page qualifies for protection, the

 4 Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

 5 markings in the margins.

 6            A Party or non-party that makes original documents or materials available for inspection

 7 need not designate them for protection until after the inspecting Party has indicated which material

 8 it would like copied and produced. During the inspection and before the designation, all of the

 9 material made available for inspection shall be deemed “CONFIDENTIAL – ATTORNEYS’
10 EYES ONLY.” After the inspecting Party has identified the documents it wants copied and

11 produced, the Producing Party must determine which documents, or portions thereof, qualify for

12 protection under this Order. Then, before producing the specified documents, the Producing Party

13 must affix “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains

14 Protected Material. If only a portion or portions of the material on a page qualifies for protection,

15 the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

16 markings in the margins).

17            (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

18 Designating Party identify the specific portions of the testimony as to which protection is sought

19 within 7 business days of a hearing where no court reporter was present, or, in the case of a

20 proceeding where a court reporter is present, within 7 business days of receipt of the transcript.

21 Only those portions of the testimony that are appropriately designated for protection within the

22 days shall be covered by the provisions of this Stipulated Protective Order.

23            (c) for information produced in some form other than documentary and for any other

24 tangible items, that the Producing Party affix in a prominent place on the exterior of the item,

25 container, or containers in which the information or item is stored the legend “CONFIDENTIAL

26 ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information or item warrant
27 protection, the Producing Party, to the extent practicable, shall identify the protected portion(s)

28 (e.g., by making appropriate markings in the margins).

                                                   5
                                      STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
  Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 7 of 15


 1            5.3       Inadvertent Failures to Designate. An inadvertent failure to designate qualified

 2 information or items does not, standing alone, waive the Designating Party’s right to secure

 3 protection under this Order for such material, and the Receiving Party must make reasonable efforts

 4 to assure that the material is treated in accordance with the provisions of this Order.

 5

 6 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7            6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation of

 8 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 9 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
10 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

11 challenge a confidentiality designation by electing not to mount a challenge promptly after the

12 original designation is disclosed.

13            6.2       Meet and Confer. The Challenging Party shall initiate the dispute resolution process

14 by providing written notice to the Designating Party of each designation it is challenging and

15 describing the basis for each challenge. To avoid ambiguity as to whether a challenge has been

16 made, the written notice must recite that the challenge to confidentiality is being made in

17 accordance with this specific paragraph of the Order. The parties shall attempt to resolve each

18 challenge in good faith and must begin the process by conferring within 14 days of the date of

19 service of notice. In conferring, the Challenging Party must explain the basis for its belief that the

20 confidentiality designation was not proper and must give the Designating Party an opportunity to

21 review the designated material, to reconsider the circumstances, and, if no change in designation is

22 offered, to explain the basis for the chosen designation. A Challenging Party may proceed to the

23 next stage of the challenge process only if it has engaged in this meet-and-confer process first or

24 establishes that the Designating Party is unwilling to participate in the meet-and-confer process in

25 a timely manner.

26            6.3       Judicial Intervention. If the Parties cannot resolve a challenge without court

27 intervention, the Challenging Party may file and serve a motion challenging the designation under

28 Civil Local Rule 251, within 21 days of the initial notice of challenge or within 14 days of the

                                                      6
                                         STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
  Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 8 of 15


 1 parties agreeing that the meet-and-confer process will not resolve their dispute, whichever is earlier.

 2 Upon such motion, the Designating Party may present the material to the Court for an in camera

 3 review to determine whether and to what extent such information must be disclosed.

 4

 5 7.         ACCESS TO AND USE OF PROTECTED MATERIAL

 6            7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 7 produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 8 defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 9 the categories of persons and under the conditions described in this Order. When the litigation has
10 been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

11 DISPOSITION).

12            Protected Material must be stored and maintained by a Receiving Party at a location and in

13 a secure manner that ensures that access is limited to the persons authorized under this Order.

14            7.2       Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

15 items. Unless otherwise ordered by the Court or permitted in writing by the Designating Party,

16 information or items designated “CONFIDENTIAL – ATTORNEY’S EYES ONLY” may only be

17 disclosed to:

18            (a) the Receiving Party’s Counsel in this action, as well as employees of the Receiving

19 Party’s Counsel said Counsel to whom it is reasonably necessary to disclose the information for

20 this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

21 attached as Exhibit A. Staff employed by Counsel will not disclose any item or information

22 designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or make copies of any item or

23 information so designated, except as necessary for this litigation. Counsel is responsible for

24 ensuring that their staff complies with this Order;

25            (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

26 reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
27 to Be Bound” (Exhibit A);

28            (c) the Court and its personnel;


                                                      7
                                         STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
  Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 9 of 15


 1            (d) court reporters and their staff, professional jury or trial consultants, and Professional

 2 Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

 3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 4            (e) the recipient of a subpoena to whom disclosure is reasonably necessary for this litigation,

 5 if the information designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” is reasonably

 6 believed to already be in the recipient’s possession. The Party serving the subpoena shall provide

 7 the recipient with a copy of this Order, notify the recipient that the information has been designated

 8 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” and provide the recipient with the name of

 9 the Designating Party. The recipient of a subpoena may only disclose the information designated
10 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to the Party serving the subpoena, the

11 Designating Party, or to the Court if filed under seal in accordance with General Local Rule 141.

12

13 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

14            LITIGATION

15            If a Party is served with a subpoena or a court order issued in other litigation that compels

16 disclosure of any information or items designated in this action as “CONFIDENTIAL –

17 ATTORNEYS’ EYES ONLY” that Party must:

18            (a) promptly notify in writing the Designating Party. Such notification shall include a copy

19 of the subpoena or court order;

20            (b) promptly notify in writing the Party who caused the subpoena or order to issue in the

21 other litigation that some or all of the material covered by the subpoena or order is subject to this

22 Order. Such notification shall include a copy of Order; and

23            (c) cooperate with respect to all reasonable procedures sought to be pursued by the

24 Designating Party whose Protected Material may be affected.

25            If the Designating Party timely seeks a protective order, the Party served with the subpoena

26 or court order shall not produce any information designated in this action as “CONFIDENTIAL –
27 ATTORNEYS’ EYES ONLY” before a determination by the court from which the subpoena or

28 order issued, unless the Party has obtained the Designating Party’s permission. The Designating

                                                     8
                                        STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
 Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 10 of 15


 1 Party shall bear the burden and expense of seeking protection in that court of its confidential

 2 material – and nothing in these provisions should be construed as authorizing or encouraging a

 3 Receiving Party in this action to disobey a lawful directive from another court.

 4

 5 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 6            LITIGATION

 7            (a) The terms of this Order are applicable to information produced by a Non-Party in this

 8 action and designated as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information

 9 produced by Non-Parties in connection with this litigation is protected by the remedies and relief
10 provided by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party

11 from seeking additional protections.

12            (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

13 Party’s confidential information in its possession, and the Party is subject to an agreement with the

14 Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

15                      (1) promptly notify in writing the Requesting Party and the Non-Party that some or

16            all of the information requested is subject to a confidentiality agreement with a Non- Party;

17                      (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

18            in this litigation, the relevant discovery request(s), and a reasonably specific description of

19            the information requested; and

20                      (3) make the information requested available for inspection by the Non-Party.

21            (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

22 of receiving the notice and accompanying information, the Receiving Party may produce the Non-

23 Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

24 a protective order, the Receiving Party shall not produce any information in its possession or control

25 that is subject to the confidentiality agreement with the Non-Party before a determination by the

26 court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
27 seeking protection in this court of its Protected Material.

28

                                                      9
                                         STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
 Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 11 of 15


 1 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 3 Material labeled “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to any person or in any

 4 circumstance not authorized under this Order, the Receiving Party must immediately (a) notify in

 5 writing the Designating Party of the unauthorized disclosures, including identify the person or

 6 persons to whom unauthorized disclosures were made, (b) use its best efforts to retrieve all

 7 unauthorized copies of the Protected Material, (c) inform the person or persons to whom

 8 unauthorized disclosures were made of all the terms of this Order, and (d) request such person or

 9 persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached as Exhibit
10 A.

11

12 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

13            MATERIAL

14            When a Producing Party gives notice to Receiving Parties that certain inadvertently

15 produced material is subject to a claim of privilege or other protection, the obligations of the

16 Receiving Parties are those set forth in section 10.

17

18 12.        MISCELLANEOUS

19            12.1      Right to Further Relief. Nothing in this Order abridges the right of any person to

20 seek its modification by the Court in the future.

21            12.2      Right to Assert Other Objections. By stipulating to the entry of this Order, no Party

22 waives any right it otherwise would have to object to disclosing or producing any information or

23 item on any ground not addressed in this Order. Similarly, no Party waives any right to object on

24 any ground to use in evidence of any of the material covered by this Order.

25            12.3      Filing Protected Material. Without written permission from the Designating Party

26 or a court order secured after appropriate notice to all interested persons, a Party may not file in the
27 public record in this action any Protected Material. Protected Material may only be filed under seal

28 pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Any

                                                       10
                                          STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
 Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 12 of 15


 1 party that seeks to file Protected Material under seal must comply with Local Rule 141, which

 2 governs motions for a sealing order.

 3

 4 13.        FINAL DISPOSITION

 5            Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 6 Receiving Party must return all Protected Material to the Producing Party for destruction or destroy

 7 such material. As used here, “all Protected Material” includes all copies, abstracts, compilations,

 8 summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 9 the Protected Material is returned, or destroyed, the Receiving Party must submit a written
10 certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

11 by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected Material

12 that was returned and (2) affirms that the Receiving Party has not retained any copies, abstracts,

13 compilations, summaries or any other format reproducing or capturing any of the Protected

14 Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

15 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

16 correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

17 and expert work product, even if such materials contain Protected Material. Any such archival

18 ///

19 ///

20

21

22

23

24

25

26
27

28

                                                   11
                                      STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
 Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 13 of 15


 1 copies that contain or constitute Protected Material remain subject to this Protective Order as set

 2 forth in Section 4 (DURATION).

 3            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4

 5 DATED: March 25, 2021                         DORSEY & WHITNEY LLP

 6
                                                 By: /s/ Navdeep K. Singh
 7                                                       John S. Baker
                                                         Navdeep K. Singh
 8                                                       Attorneys for Plaintiff
                                                         Premier Valley Bank
 9
10

11 DATED: March 25, 2021                         BRYANT WHITTEN, LLP

12
                                                 By: /s/ Shelley Bryant
13                                                       Shelley Bryant
                                                         Attorneys for Counter-Claimant
14                                                       Hoa Nguyen
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 12
                                    STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
 Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 14 of 15


 1                                               EXHIBIT A
 2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3                      I, _______________________ [print or type full name], of _________________

 4 [print or type full address] declare under penalty of perjury that I have read in its entirety and

 5 understand the Stipulated Protective Order that was issued by the United States District Court for

 6 the Eastern District of California on _________________, 2021 in the case of Premier Valley Bank

 7 v. Hoa Nguyen., No. 1:20-cv-00900-NONE-EPG. I agree to comply with and to be bound by all

 8 the terms of this Stipulated Protective Order, and I understand and acknowledge that failure to so

 9 comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
10 promise that I will not disclose in any manner any information or item that is subject to this

11 Stipulated Protective Order to any person or entity except in strict compliance with the provisions

12 of this Order. I further agree to submit to the jurisdiction of the United States District Court for the

13 Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

14 Order, even if such enforcement proceedings occur after termination of this action. I hereby appoint

15 ____________________ [print or type full name] __________________________ [print or type

16 full address and telephone number] as my California agent for service of process in connection with

17 this action or any proceedings related to enforcement of this Stipulated Protective Order.

18                           Date:
19                                            City and State where sworn and signed:
20
                             Printed name:
21
                             Signature: _________________________________
22

23

24

25

26
27

28

                                                      13
                                         STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
 Case 1:20-cv-00900-NONE-EPG Document 35 Filed 03/26/21 Page 15 of 15


 1                                                  ORDER

 2            Pursuant to the stipulation of the parties (ECF No. 34) and as set forth above, the parties’
 3 Stipulated Protective Order is hereby approved.

 4

 5 IT IS SO ORDERED.

 6
         Dated:         March 26, 2021                           /s/
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     14
                                        STIPULATED PROTECTIVE ORDER
     4836-1225-3921\2
